J-S57035-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: K.A.H.T.E., A          :   IN THE SUPERIOR COURT OF
    MINOR                                      :         PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: J.D.T., MOTHER                  :       No. 893 MDA 2019

                   Appeal from the Decree Entered May 2, 2019
                  in the Court of Common Pleas of Berks County
                         Orphans' Court at No(s): 86248

BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                          FILED DECEMBER 24, 2019

       J.D.T. (“Mother”) appeals from the Decree granting the Petition filed by

the Berks County Children and Youth Services (“BCCYS”) and involuntarily

terminating Mother’s parental rights to her daughter, K.A.H.T.E. (“Child”),

born in November 2015, pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8),

and (b).1 Mother’s counsel, Gregory S. Ghen, Esquire (“Counsel”), has filed a

Petition to withdraw as counsel and a brief pursuant to Anders v. California,

386 U.S. 738 (1967). We grant Counsel’s Petition to withdraw as counsel,

and affirm the trial court’s Decree.

       The trial court summarized the procedural and factual history as follows:

____________________________________________


1 On November 13, 2015, an acknowledgement of paternity was signed by
D.O.G.E. (“Putative Father”). Subsequently, pursuant to DNA tests, D.M.
(“Biological Father”) was determined to be the father. Putative Father
consented to adoption, and the trial court involuntarily terminated the
parental rights of Biological Father. Neither Putative Father nor Biological
Father has filed an appeal or is a party to the instant appeal.
J-S57035-19


           [O]n March 31, 2017, the [t]rial [c]ourt took [] Child into
     emergency protective custody after obtaining an Order from the
     Hon[orable] Mary Ann Ullman of the Berks County Court of
     Common Pleas. In its Dependency Petition to obtain protective
     custody, BCCYS asserted the following allegations, among others,
     with regard to Mother and [Putative] Father:

           ….

           (b) [Putative] Father was late to a meeting with a
           BCCYS caseworker because he had just been released
           from the Berks County Prison that day;

           (c) Mother and [Putative] Father had ongoing
           domestic violence issues resulting in each filing
           Protection from Abuse [Petitions] (“PFAs”) against the
           other;

           (d) [Putative] Father texted Mother in February
           2017[,] telling her he was dropping [] Child off with
           BCCYS because he “can’t do it anymore”;

           (e) [Putative] Father posted a picture to social media
           on March 21, 2017, in which he was smoking
           something. He captioned the picture with: “Smoking
           the pain away ...[.] This shit is killing me”; and

           (f) On March 30, 2017, [Putative] Father admitted to
           a BCCYS caseworker that he was smoking [synthetic
           cannabinoids] in the presence of [] Child.

            On May 22, 2017, the [t]rial [c]ourt entered an Order
     declaring [] Child dependent, finding by clear and convincing
     evidence that BCCYS had established the allegations set forth in
     its [P]etition seeking dependency. In its dispositional [O]rder, the
     [t]rial [c]ourt ordered Mother to comply with certain services,
     treatment, and testing. The [t]rial [c]ourt expanded that list of
     obligations through subsequent Orders … as a result of Mother’s
     continued failure to make suitable progress. Among other things,
     Mother was ordered to:

           (a) Participate in casework sessions through BCCYS[,]
           and comply with any recommendations;

           (b) Maintain a stable lifestyle, including appropriate
           housing and a sufficient, legal[,] source of income;


                                    -2-
J-S57035-19


            (c) Sustain a stable mental health and participate in
            any recommended evaluations and treatment;

            (d) Sustain a clean and sober lifestyle, participate in
            any recommended evaluations and treatment;

            (e) Submit to random urinalysis;

            (f) Sustain a safe and violence free lifestyle,
            participate in any recommended domestic violence
            evaluations and treatment;

            (g) Sign releases of information for any service
            providers; and

            (h) Participate in visitation with [] Child as scheduled,
            while acting in an appropriate manner.

           Over the next 22 months, Mother made little to no progress
     in complying with these requirements.

Trial Court Opinion, 7/15/19, at 4-6 (footnotes and citations to record

omitted).

     On July 26, 2018, BCCYS filed Petitions for Involuntary Termination of

Parental Rights as to Mother, Biological Father, and Putative Father, pursuant

to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). On January 22, 2019,

BCCYS withdrew its Petition as to Putative Father, and filed a Petition to

confirm Putative Father’s consent to adoption.

     A hearing was conducted on the termination Petitions on April 29, 2019.

Mother and Biological Father were present and represented by counsel.




                                      -3-
J-S57035-19



BCCYS presented the testimony of Biological Father, Mother, and Christine

Wisniewski (“Wisniewski”), a BCCYS adoption caseworker.2

       By Decree entered May 2, 2019, the trial court involuntarily terminated

the parental rights of Mother to Child pursuant to 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), (8), and (b).3 On May 28, 2019, Mother, through counsel, filed a

Notice of Appeal, as well as a Concise Statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

       On August 20, 2019, Counsel filed with this Court a Petition to withdraw

as counsel and an Anders brief. When counsel files an Anders brief, this

Court may not review the merits of the appeal without first addressing

counsel’s request to withdraw. Commonwealth v. Washington, 63 A.3d
797, 800 (Pa. Super. 2013). In In re V.E. & J.E., 611 A.2d 1267, 1275 (Pa.

____________________________________________


2 Child was represented by Carmen Stanziola, Esquire (“Attorney Stanziola”),
as guardian ad litem (“GAL”) and legal counsel during this proceeding. See
In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) (plurality) (holding that
23 Pa.C.S.A. § 2313(a) requires that counsel be appointed to represent the
legal interests of any child involved in a contested involuntary termination
proceeding, and defining a child’s legal interest as synonymous with his or her
preferred outcome); see also In re T.S., 192 A.3d 1080 (Pa. 2018) (holding
that the trial court did not err in allowing the children’s GAL to act as their sole
representative during the termination proceeding because, at two and three
years old, they were incapable of expressing their preferred outcome). As
Child was three years old at the time of the hearing and too young to express
a preference, we find the requirements of Section 2313(a) are satisfied.

3 The Decree does not specify the subsections under which the court
terminated Mother’s parental rights. However, we observe that in its Opinion,
the court appears to suggest that all grounds requested by BCCYS are
supported. See Trial Court Opinion, 7/15/19, at 11-13.


                                           -4-
J-S57035-19


Super. 1992), this Court extended the Anders principles to appeals involving

the termination of parental rights. Pursuant to Anders, when counsel believes

an appeal is frivolous and wishes to withdraw from representation, he or she

must

       (1) petition the court for leave to withdraw stating that after
       making a conscientious examination of the record …, counsel has
       determined the appeal would be frivolous;

       (2) file a brief referring to anything that might arguably support
       the appeal…; and

       (3) furnish a copy of the brief to [the client] and advise him of his
       right to retain new counsel, proceed pro se, or raise any additional
       points he deems worthy of the court’s attention.

In re S.M.B., 856 A.2d 1235, 1237 (Pa. Super. 2004) (citation omitted).

       In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), our

Supreme Court addressed the second requirement of Anders, i.e., the

contents of an Anders brief, and required that the brief

       (1)   provide a summary of the procedural history and facts, with
             citations to the record;

       (2)   refer to anything in the record that counsel believes
             arguably supports the appeal;

       (3)   set forth counsel’s conclusion that the appeal is frivolous;
             and

       (4)   state counsel’s reasons for concluding that the appeal is
             frivolous. Counsel should articulate the relevant facts of
             record, controlling case law, and/or statutes on point that
             have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. “After an appellate court receives an Anders

brief and is satisfied that counsel has complied with the aforementioned


                                       -5-
J-S57035-19


requirements, the Court then must undertake an independent examination of

the record to determine whether the appeal is wholly frivolous.” In re S.M.B.,
856 A.2d at 1237.

      With respect to the third requirement of Anders, that counsel inform

the client of his or her rights in light of counsel’s withdrawal, this Court has

held that counsel must “attach to their petition to withdraw a copy of the letter

sent to their client advising him or her of their rights.” Commonwealth v.

Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      In the instant case, our review of the Anders Brief and the Petition to

withdraw reveals that Counsel has substantially complied with each of the

requirements of Anders/Santiago. See Commonwealth v. Wrecks, 934
A.2d 1287, 1290 (Pa. Super. 2007) (stating that counsel must substantially

comply with the requirements of Anders).         Counsel indicates that he has

made a conscientious examination of the record and determined that an

appeal would be frivolous. Further, Counsel’s Anders Brief comports with the

requirements set forth by the Supreme Court of Pennsylvania in Santiago.

Finally, Counsel provided Mother with a copy of the Anders Brief and advised

her of her rights to retain new counsel or to raise any additional points deemed

worthy of the Court’s attention.       Thus, Counsel has complied with the

procedural requirements for withdrawing from representation.           We next

examine the record and make an independent determination of whether

Mother’s appeal is, in fact, wholly frivolous.


                                      -6-
J-S57035-19


      Counsel’s Anders Brief raises the following issue for our review:

      Did the [trial court] err by terminating [Mother]’s parental rights
      because the evidence presented by [BCCYS] was insufficient to
      support the [trial] court’s decision?

Anders Brief at 4.

            The standard of review in termination of parental rights
      cases requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations, quotation marks and

brackets omitted). “The trial court is free to believe all, part, or none of the

evidence presented and is likewise free to make all credibility determinations

and resolve conflicts in the evidence.” In re M.G. & J.G., 855 A.2d 68, 73-

74 (Pa. Super. 2004) (citation omitted). “[I]f competent evidence supports

the trial court’s findings, we will affirm even if the record could also support

the opposite result.”   In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.

Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court

                                      -7-
J-S57035-19


      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc).

      In the case sub judice, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). We have long

held that, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc).    Here, we analyze the court’s termination Decree pursuant to

subsections 2511(a)(2) and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      ***

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental well-
             being and the conditions and causes of the incapacity,

                                      -8-
J-S57035-19


            abuse, neglect or refusal cannot or will not be
            remedied by the parent.

                                      ***

      (b) Other considerations.--The court in terminating the
      rights of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of
      the child. The rights of a parent shall not be terminated solely
      on the basis of environmental factors such as inadequate
      housing, furnishings, income, clothing and medical care if
      found to be beyond the control of the parent. …

23 Pa.C.S.A. § 2511(a)(2), (b).

             In order to terminate parental rights pursuant to 23
      Pa.C.S.A. § 2511(a)(2), the following three elements must be
      met: (1) repeated and continued incapacity, abuse, neglect or
      refusal; (2) such incapacity, abuse, neglect or refusal has caused
      the child to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being; and
      (3) the causes of the incapacity, abuse, neglect or refusal cannot
      or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015).

“Parents are required to make diligent efforts towards the reasonably prompt

assumption of full parental responsibilities…. [A] parent’s vow to cooperate,

after a long period of uncooperativeness regarding the necessity or availability

of services, may properly be rejected as untimely or disingenuous.” In re

A.L.D., 797 A.2d at 340 (internal quotation marks and citations omitted).

      Further, as to Section 2511(b), our Supreme Court has stated,

                                     -9-
J-S57035-19


        if the grounds for termination under subsection (a) are met, a
        court shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child. The
        emotional needs and welfare of the child have been properly
        interpreted to include intangibles such as love, comfort, security,
        and stability. In In re E.M., [620 A.2d 481, 485 (Pa. 1993)], this
        Court held that the determination of the child’s needs and welfare
        requires consideration of the emotional bonds between the parent
        and child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond.
        However, as discussed below, evaluation of a child’s bonds is not
        always an easy task.

In re T.S.M., 71 A.3d at 267 (citations, quotation marks and brackets

omitted).    “In cases where there is no evidence of any bond between the

parent and child, it is reasonable to infer that no bond exists. The extent of

any bond analysis, therefore, necessarily depends on the circumstances of the

particular case.” In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121.

        Moreover,

        [w]hile a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent….




                                       - 10 -
J-S57035-19



In re Adoption of C.D.R., 111 A.3d at 1219 (quotation marks and citations

omitted).

      With regard to subsections 2511(a)(2) and (b), the trial court stated as

follows:

            The [t]rial [c]ourt believes Mother genuinely cares for and
      loves [] Child.     Although the [t]rial [c]ourt appreciates the
      profound significance of these proceedings, Mother knew she
      needed to comply with court-ordered services since very early in
      the dependency process. Although Mother does appear to have
      completed parenting classes and domestic violence counseling,
      she failed to take advantage of the majority of visitation periods
      with [] Child, she did not provide urine screenings to BCCYS as
      required, and she failed to start mental health treatment until
      approximately one month prior to the Termination Hearing, after
      BCCYS filed the Petitions.

            The [t]rial [c]ourt is not without sympathy for Mother[,] who
      detailed many challenges she says have prevented her from
      complying fully with the ordered services. The [t]rial [c]ourt
      cannot, however, allow [] Child to exist indefinitely in legal limbo
      without the permanency she deserves while everyone waits for
      Mother to reach a point where she may, someday, possibly be able
      to care for [] Child. By Mother’s own admission, she believes
      [Biological] Father (who did not appeal the termination of his
      parental rights) would be better suited to care for [] Child than
      she would.

            BCCYS offered testimony that [] Child is well-bonded with
      her resource family. The foster family is a long-term, adoptive
      resource, and [] Child appears healthy and secure in her
      placement. Further, Child has spent a majority of her life in
      placement, with only limited contact with Mother. [] Child was 16
      months old at the time of placement, with the Termination Hearing
      taking place approximately 25 months later.

            After much reflection on the matter, and after careful
      consideration, the [t]rial [c]ourt terminated Mother’s parental
      rights to offer [] Child the permanency she needs. [] Child
      deserves stability, permanency, and an opportunity to grow up in


                                     - 11 -
J-S57035-19


       an environment free of the disruption and turmoil surrounding the
       dependency process.

                                           ***

              The [t]rial [c]ourt did not come to this decision lightly, and
       it did so upon a showing of clear and convincing evidence that,
       among other things, [] Child was bonded to her resource family,
       that such bond outweighed Mother’s limited bond with Child, and
       that the needs and welfare of [] Child are met through granting
       the termination of parental rights. As such, the [t]rial [c]ourt
       entered its Decree terminating the parental rights of Mother to []
       Child.

Trial Court Opinion at 11-13 (footnotes omitted; some brackets in original).

       Our independent review of the record reveals that Mother exhibited no

compliance with the permanency plan and made no progress toward

alleviating   the    circumstances       which     necessitated   Child’s   placement.

Significantly, Wisniewski reported that Mother’s Interstate Compact on the

Placement of Children (“ICPC”)4 was “denied for failure to comply with all of

her services.” N.T., 4/29/19, at 56; see also Exhibit 13. Wisniewski indicated

that she discussed the denial with Mother, and that Mother was aware that

approval was required for reunification. See N.T., 4/29/19, at 56. Further,

Mother acknowledged the necessity of the ICPC and of completing the court-

ordered services for reunification. Id. at 41.

       While Mother completed parenting classes and intensive outpatient

treatment, Mother did not follow through with and complete drug and alcohol

treatment or mental health treatment.              Id. at 56-57 (wherein Wisniewski
____________________________________________


4An ICPC was required, as Mother resided in New Jersey. N.T., 4/29/19, at
55-56.


                                          - 12 -
J-S57035-19



testified that Mother did not complete “[d]rug and alcohol services and the

mental health services. I believe she completed parenting. She did complete

the intensive outpatient program, but then she was to continue in drug and

alcohol counseling and did not do so.”); see also Exhibit 28. As to mental

health treatment, Mother admitted that she had only attended two sessions

since commencing treatment in March 2019.5 See N.T., 4/29/19, at 30-31,

41. Further, as to drug and alcohol treatment, Mother testified that she did

not complete the stepdown subsequent to her intensive outpatient treatment

program. Id. at 41. Furthermore, Mother’s last drug screen was in October

2018, and she could not say that, if she submitted to a drug screen the day

of the hearing, it would be clean. Id. at 45, 57.

       In addition, at the time of the hearing, Mother’s last visit with Child was

in August 2018.       Id. at 57.     Notably, Mother only attended two hours of

visitation between March 4, 2017, and May 18, 2017; three hours between

May 12, 2017, and July 7, 2017; fifteen and one-quarter hours between July

8, 2017, and November 6, 2017; and approximately six and one-quarter hours

between November 7, 2017, and January 5, 2018. See Exhibits 14, 15, 16,




____________________________________________


5 Mother was diagnosed with post-traumatic stress disorder and anxiety as
well as depressive disorder. See N.T., 4/29/19, at 32, 43. Mother conceded
that she was admitted to Temple University Hospital “just to treat my mental
[sic] at the time.” Id. at 49; see also Exhibit 23. While she admitted to
feeling suicidal, she denied that this was a suicide attempt. See N.T.,
4/29/19, at 50-51.


                                          - 13 -
J-S57035-19



and 17. It appears that Mother then had one visit in May 2018, and two in

August 2018. See Exhibits 19, 20, and 21.

      As such, Wisniewski expressed her concerns were as follows:

            That [Mother] has not fully engaged in mental health
      treatment. We also do not have urine screens. We don’t know if
      she’s currently using. She did not successfully complete drug and
      alcohol. Her employment has been stable now at this point since
      September. She did just obtain an apartment. So whether or not
      she’s able to maintain that on her own, that is yet to be
      determined since that is new.

Id. at 57-58.

      The record substantiates the conclusion that Mother’s repeated and

continued incapacity, abuse, neglect, or refusal has caused Child to be without

essential parental control or subsistence necessary for [her] physical and

mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272; see

also 23 Pa.C.S.A. § 2511(a)(2). Moreover, Mother cannot or will not remedy

this situation. See id. § 2511(a)(2). Accordingly, the record supports the

trial court’s finding of grounds for termination under Section 2511(a)(2).

      As to subsection (b), the evidence reveals that Child is in a foster home

that is a long-term resource, where she had resided for approximately two

years at the time of the hearing. See N.T., 4/29/19, at 60-61. Child is happy

in the home and her needs are met. Id. at 60. As described by Wisniewski,

“[Child is] very comfortable there. She sees that as her home. She calls her

foster mom[] mommy. She looks to them to meet her needs.” Id. at 60.

Mother even admitted that Child appeared happy in her foster home and is

well taken care of. Id. at 42.

                                    - 14 -
J-S57035-19



      Highlighting that Mother has not had a visit with Child since August

2018, and has not seen Child since last in court in November 2018, Wisniewski

related no concerns with terminating Mother’s parental rights. Id. at 60-61.

Wisniewsky testified that “[Child] has not seen [Mother] since August, 2018,

for a visit. And [Mother] testified that she saw her when she was last in court

in November. But[,] because it’s already been another five months[,] I don’t

think [Child] would recognize [Mother] at this point.”      Id. at 61. Further,

Wisniewski testified that Child does not ask for Mother. Id.

      Noting the bond between Child and her foster family, Attorney Stanziola

reiterated that termination of parental rights would be in Child’s best interest,

stating, “[h]aving observed this young lady and observed the interactions

between her and foster mom, I believe there is a strong bond between her

and the foster family[,] … [and] there would be a lack of detriment severing

the bond between this young lady and her natural parents….”           Id. at 65.

Additionally, Wisniewski opined that termination is in Child’s best interest,

stating, “she needs to have permanency and [] stability long-term.” Id. at

61. At the time of the hearing, Child had already been in care for just over

two years and is entitled to permanency and stability. Thus, as confirmed by

the   record,   termination   of   Mother’s   parental   rights   serves   Child’s

developmental, physical and emotional needs and welfare, and was proper

pursuant to Section 2511(b).

      Based on the foregoing independent analysis of the trial court’s

termination of Mother’s parental rights, we discern no abuse of discretion. The

                                     - 15 -
J-S57035-19



record supports the trial court’s finding that Child’s developmental, physical

and emotional needs and welfare favor termination of Mother’s parental rights

pursuant to subsections 2511(a)(2) and (b). Accordingly, because we agree

with Counsel that the within appeal is wholly frivolous, we grant Counsel’s

Petition to withdraw, and affirm the Decree of the trial court.6

       Decree affirmed. Petition to withdraw granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/2019




____________________________________________


6Further, we note that our independent review of the record did not reveal
any additional, non-frivolous issues overlooked by counsel.           See
Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super. 2015).

                                          - 16 -